  Case: 1:14-cv-10150 Document #: 514 Filed: 04/15/20 Page 1 of 3 PageID #:15883



                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 IN RE OPANA ER ANTITRUST
 LITIGATION                                        MDL No. 2580

                                                   Lead Case No. 14-cv-10150

 THIS DOCUMENT RELATES TO:                         Hon. Harry D. Leinenweber

 All Actions


              NOTICE OF MOTION TO PARTIALLY EXCLUDE THE
          OPINIONS AND PROPOSED TESTIMONY OF JANET K. DELEON

       PLEASE TAKE NOTICE that on Thursday, September 10, 2020, at 9:30 a.m., or as soon

thereafter as may be heard, Defendants Endo Health Solutions Inc., Endo Pharmaceuticals Inc.,

and Penwest Pharmaceuticals Co. (collectively, “Endo”) and Impax Laboratories, Inc. (“Impax”)

(Endo and Impax are collectively “Defendants”), by and through counsel, shall appear before the

Honorable Harry D. Leinenweber, or any judge sitting in his stead, in Courtroom 1941 of the

United States District Court of the Northern District of Illinois, Eastern Division, 219 South

Dearborn Street, Chicago, Illinois and shall present Defendants’ Motion to Partially Exclude the

Opinions and Proposed Testimony of Janet K. DeLeon.
  Case: 1:14-cv-10150 Document #: 514 Filed: 04/15/20 Page 2 of 3 PageID #:15884




Dated: April 15, 2020                           Respectfully submitted,

 /s/ George G. Gordon                           /s/ Jay Lefkowitz
 George G. Gordon (admitted pro hac vice)       Jay P. Lefkowitz, P.C. (admitted pro hac vice)
 Julia Chapman (admitted pro hac vice)          Devora W. Allon, P.C. (admitted pro hac vice)
 Thomas J. Miller (admitted pro hac vice)       Evelyn Blacklock (admitted pro hac vice)
 John P. McClam (admitted pro hac vice)         KIRKLAND & ELLIS LLP
 DECHERT LLP                                    601 Lexington Avenue
 Cira Centre, 2929 Arch Street                  New York, NY 10022
 Philadelphia, PA 19104                         (212) 446-4800
 Tel.: (215) 994 4000                           jay.lefkowitz@kirkland.com
 Fax: (215) 994-2222                            devora.allon@kirkland.com
 george.gordon@dechert.com                      evelyn.blacklock@kirkland.com
 thomas.miller@dechert.com
                                                James R.P. Hileman
 Craig Falls (admitted pro hac vice)            KIRKLAND & ELLIS LLP
 DECHERT LLP                                    300 North LaSalle Street
 1900 K Street, NW                              Chicago, IL 60654
 Washington, DC 20006                           (312) 862-7090
 Tel.: (202) 261-3300                           jhileman@kirkland.com
 Fax: (202) 261-3333
 craig.falls@dechert.com                        Counsel for Defendant Impax Laboratories, Inc.

 Angela Liu
 DECHERT LLP
 35 West Wacker Drive, Suite 3400
 Chicago, IL 60601
 Tel.: (312) 646-5800
 Fax: (312) 646-5858
 angela.liu@dechert.com

 Counsel for Defendants Endo Health Solutions
 Inc., Endo Pharmaceuticals Inc., and
 Penwest Pharmaceuticals Co.




                                            2
  Case: 1:14-cv-10150 Document #: 514 Filed: 04/15/20 Page 3 of 3 PageID #:15885




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 15, 2020, I caused to be filed the foregoing document with

the United States District Court for the Northern District of Illinois using the CM/ECF system, and

caused it to be served on all registered participants via the notice of electronic filing and by

emailing a copy of the moving papers to counsel for Plaintiffs.


/s/ Angela Liu
DECHERT LLP
35 West Wacker Drive, Suite 3400
Chicago, IL 60601
Tel.: (312) 646-5800
Fax: (312) 646-5858
angela.liu@dechert.com
